IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEROME PATTON,                            : No. 154 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (DELAWARE RIVER PORT                :
AUTHORITY OF PA & NJ),                    :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.